Title: To Benjamin Franklin from the Eastern Navy Board, 18 August 1779
From: Eastern Navy Board
To: Franklin, Benjamin


Sir
Navy Board Eastern departmentBoston August 18th. 1779
We were honored with your favor of the 2d of June, but not till several days after the Arrival of the French Frigate, which prevented us the pleasure of acknowledging it by the Mercury Packet which sailed for France about a fortnight agoe.
We are Sorry that any differences have subsisted among the Officers on board the Alliance, there may in this case as you observe in most others be blame on both Sides, but from the knowledge we have of Capt. Landais Temper & discretion, & other circumstances, Joined to the Intelligence we have Collected of this Matter, We Incline to think it wholly the fault of the other Officers.
As it is our duty to send Ships to France when ordered by Congress, & not having it in our power to furnish any thing that will command the Necessary Supplies there: We have Transmitted the Marine Comtee. a Copy of Your Excellencys Letter that proper regard may in future be had with regard to that matter.
We wish all Immaginable Success to the Expedition you mention. We Inclose the papers to this day with the Journals of Congress & several Letters received from Mr Lovell the Papers contain all the News of Importance, they go by French Cutter. We only add that it seems necessary that we should be furnished with an Account of the Advances made to the Officers against the Ship returns to this Port.
We are with great respect Your most Obedt humble Servts.
J. WarrenWm. VernonJno. Deshon
Excellency Benjamin Franklin Esqr.
 
Addressed: His Excellency / Benjamen Franklin Esquire / Minister Plenipotentiary / from the United States of America / at the Court of France / Paris
Notation: W. Vernon Boston 18. aout 1779.
